Title: James Madison to Ann Tapscott, 27 February 1828
From: Madison, James
To: Tapscott, Ann


                        
                            
                                Madam
                            
                            
                                
                                    
                                
                                Feby 27. 28
                            
                        

                        I have recd. your letter of Jany 28. to which I can only answer by referring you to mine of Novr. 26. 1826.
                            & by informing you that a power of Attorney is given by Mrs. Willis & myself to J. H. Lee Esqr. who will I
                            am sure exercise it with every disposition to consult your interest & advantage that may be consistent with our
                            just claims & reasonable expectations under the covenant entered into by Mr. Tapscott & Mr. Bell. It may
                            be proper to remind you, that the partial deeds promised had reference to & to such an adjustment between you
                            & Mr. Bell as would not impair the covenanted obligation of both. It will be well, if not already done, to
                            communicate the abovementioned letter to Mr. Lee, who is referred to in one I have just written to him. My letter of July
                            29th 1826 to Mr. Tapscott may also be shewn to him. I tender you Madam my respects & my friendly sympathies.
                        
                            
                                
                            
                        
                    